Judgment, Supreme Court, New York County (Laura A. Ward, J.), rendered April 2, 2003, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him to a term of one year, unanimously affirmed.
The court properly imposed an enhanced sentence after defendant clearly violated various terms of his plea agreement (see People v Outley, 80 NY2d 702 [1993]). Defendant’s argument that the sentencing court should have conducted a further inquiry as to whether he had successfully completed a drug treatment program is unpreserved and unavailing (see People v Rhymer, 3 AD3d 315 [2004], lv denied 2 NY3d 745 [2004]). In any event, there is no basis for dismissal of the indictment, the only relief defendant seeks on appeal. Concur—Buckley, P.J., Ellerin, Lerner, Marlow and Catterson, JJ.